Title: From Benjamin Franklin to Francis Hopkinson, 24 December 1782
From: Franklin, Benjamin
To: Hopkinson, Francis


Mr Hopkinson, My Dear Friend,Passy, Dec. 24. 1782
I received your very kind Letter of Oct. 18. I am glad you have at length got the Battery from Mr Coombe. He had had it long enough in his Possession to believe it his own, it being lent to him in 1756.— He had also of me a nine Inch Glass Globe, well mounted; and a Vol. of the Philosophic Transactions. If they still exist I wish you could recover them also.
I have subscribed for two Sets of the new Encyclopedia, one for you, the other I intend a Present to our Philosophic Society.— I have forwarded to you in this Ship what is already publish’d.
I thank you for your ingenious Paper in favour of the Trees. I own I wish we had two Rows of them in every one of our Streets. The comfortable Shelter they would afford us, when walking, from our burning Summer Suns, and the greater Coolness of our Walls & Pavements, would I conceive in the improv’d Health of the Inhabitants, amply compensate the Loss of a House now and then, by Fire, if such should be the Consequence: But a Tree is soon fell’d; and as Axes are at hand in every Neighbourhood, may be down before the Engines arrive.—
You do well to avoid being concern’d in the Pieces of Personal Abuse, so scandalously common in our Newspapers that I am afraid to lend any of them here, till I have examined & laid aside such as would disgrace us; and subject us among Strangers to a Reflection like that us’d by a Gentleman in a Coffee-house, to two Quarrellers, who after a mutually free Use of the Words Rogue, Villain, Rascal, Scoundrel, &c seemed as if they would refer their Dispute to him:—I know nothing of you or your Affair, says he; I only perceive that you know one another.
The Conductor of a Newspaper, should, methinks, consider himself as in some degree the Guardian of his Country’s Reputation, and refuse to insert such Writings as may hurt it. If People will print their Abuses of one another, let them do it in little Pamphlets, and distribute them where they think proper. It is absurd to trouble all the World with them; and unjust to Subscribers in distant Places, to stuff their Papers with Matters so unprofitable & so disagreable.
With sincere Esteem & Affection, I am, my dear Friend, Ever yours
B Franklin
